Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant has cancelled claims 2, 16, 23, 24, 27, 35, 39, 59, 62, 74.  Claims 1, 9, 25, 26, 28, 31, 36, 37, 40, 41, 49 are amended.  Therefore Claims 1, 9, 10, 13, 14, 20, 25, 26, 28, 31, 36, 37, 40-43, 46, 47, 49 and 52 remain pending in the current application and are discussed below. 
Election/Restrictions
Applicant’s amendment of claim 1 has overcome the prior art rejections of species BTNL3/BTNL8, and therefore the search and examination was extended to include the species of claim 1(a)(ii) and 1(a)(iii) which describe first domain proteins comprising the BTN3A1/BTN3A2 and BTN3A1/BTN3A3. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 10, 13, 14, 20, 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (WO2016191305A1).  The original examination was extended to additional species as described in the response to rejections section below. Therefore the current rejection is with reference to the species of independent claim 1 (ii) BTN3A1+BTN3A2 and (iii) BTN3A1 and BTN3A3.  With respect to claims 1 and 49, Corey et al discloses ectodomain BTN3A family member proteins for example BTN3A1, BTN3A2, or BTN3A3. In some .
With respect to claim 9, Corey et al discloses that the fragments of the BTN3A family of proteins may be derived optimally from the ectodomain fragment of the BTN molecule. 

With respect to claim 52, and a pharmaceutical composition, Corey et al. specifically teach that a BTN3A family ectodomain protein may be formulated as a pharmaceutical composition (p5 20-25). It would be obvious for one of ordinary skill in the art to present the claimed heterodimeric protein of claim 1 as a pharmaceutical composition for the purposes of administering to a human for the purposes of treating a cancer that may express the CD19 tumor antigen.
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corey as applied to claim 1 above, and further in view of Kufer et al (WO2004106381A1). With respect to Claim 26 and the selected SEQ ID NO 56 it is apparent that the instantly disclosed sequence is 100% identical to the SEQ ID NO 45 of which is described as a CD19 specific VH/VL (scFv) fragment (Kufer p30). It would be obvious in conjunction with the teachings of Corey therefore to utilize a known sequence which has been utilized in a bispecific targeting molecule, for targeting the CD19 molecule as a cancer antigen as described.
s 28, 31, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Corey as applied to claim 1 above, and further in view of Schreiber et al (US20170095531A1). Corey describes the limitations of claim 1 as described previously, however Corey does not clearly describe the details of the linker as are instantly claimed. Looking to the disclosure of Schreiber for further clarification one finds a chimeric protein which utilizes a joining linker sequence which is derived from a fragment of the human lgG4 antibody Fc region. This fragment is described as a hinge-CH2-CH3 domain of the human lgG4 Fc region with an additional short sequence (0067) or the lgGl molecule fragment (0095) as is described in claim 31. As such the naturally occurring "hinge" region of the lg molecule can be considered a linker and is described in the references of Corey and Schreiber. Such a linker would be found to comprise the limitations of claim 28 by its latent features, as such the natural functioning of an lgG4 Fc region heterodimer is bonded together via interactions between various charged amino acid sequences and additional disulfide bonds. With respect to the claims 36 and 40 one can look for instance to the SEQ ID NO: 2 of Schreiber and find that for the instant claim 36 the limitations of the SEQ ID NO: 1 is readily found in the referenced sequence as amino acids LHNHY which is found to read on the instant claim. With respect to claim 40, one finds a similar .
Claims 42, 43, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Corey as applied to claim 1 above, and further in view of Rhodes et al (Annual Review in Immunology, 2016 34:151-172). Corey et al describes all the limitations of the claim 1 as described above, however while the features described in claims 42, 43, 46, and 47 can be described as latent features of the claimed molecules, one can look to Rhodes et al for further guidance on the functional characteristics of such a molecule. The references of Corey does not specifically teach that a BTN3A1/BTN3A2 protein will bind a gamma delta T cell receptor. However looking to the available teachings of Rhodes et al one finds a useful illustration of the potential models of BTN3A family protein functions in the activation of gamma delta T cells in figure 3a (direct interaction model) in which the BTN3A1 molecule is a ligand for the gamma delta T cell receptor complex (fig 3 p162). Looking to the teachings of this model it would be obvious for one of ordinary skill in the art at the time of claimed priority to create a heterodimeric protein comprising a BTN3A1 protein and a targeting domain comprising a CD19 binding domain for the purpose of modulating a gamma delta T cell (claim 42) such as a Vgamma9Delta2 T cell (claim 43) in which the modulation of the gamma delta T cell is activation of the T cell (claim 46) and the protein is capable of forming a synapse between a gamma delta T cell and a tumor cell (claim 47) which may express for instance the CD19 antigen as described for claim 1.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 9, 10, 13, 14, 20, 25, 26, 28, 31, 36, 37, 40-43, 46, 47, 49 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claim 1(a) (i-iv) the butyrophilin family proteins are claimed as apparently the entire extracellular domain of the protein, or any "fragments thereof". Even with the entered amendments, as claimed, the claim encompasses a broad genus of fragments of the selected BTN or BTNL (embodiment i through iv) protein sequences in the context of the disclosed heterodimeric protein. In fact as written the elected protein sequence may include as little as one amino acid of the selected protein, which would essentially render the claimed protein a CD19 targeting domain alone. Looking to the specification of the instant application for guidance the applicants have investigated in the case of embodiment (ii) for instance, the use of a single hBTN3A1-3A2-CD19scFv as illustrated in the figure 16 and assayed for instance in the figure 18 and figure 34 for examples. Similarly embodiments of claim 1, i-iv are investigated in the context of the entire extracellular domain of the native BTN and BTNL proteins of interest linked to a CD19 directed scFv. The purpose is clearly to be utilized for investigation of the use of such a proteins for use in the gamma-delta T cell augmented killing of cancer cells expressing for instance the CD19 antigen. A similar argument can be presented for the dependent claim 
With respect to currently amended claims 28, 36 and 40 it is found that amendments have not obviated the written description rejection previously presented.  The claim 28 and dependent claims 36 and 40 describe a sequence which functions as a linker that is comprised of positively charged or negatively charged amino acids, and more specifically defined by a particular positively charged (claim 36) and negatively charged (claim 40) amino acids with interspersed spacer amino acids. With respect to these claims and looking to the specification with respect to further examined species including BTNL3/BTNL8 and BTN3A1/BTN3A2 it is found that the applicant has disclosed a single species of linker that may function in the context of the elected protein as described. Similar to antibody variable region residues, it is not clear that one can predictably change amino acid residues within a functional linker domain responsible for heterodimerization interactions.  While amino acid residues are generally classified as negatively charged, positively charged and neutral charge; each amino acid has a unique structure and charge characteristics which correlate with local function within a polypeptide moiety. Substitution of one amino acid residue with another, even within a charge grouping is therefore an unpredictable pursuit with respect to the resulting function. Therefore the applicant has not demonstrated possession of the broad genus of linkers which are instantly claimed above, and there is no guidance in the specification which may alleviate this problem.

Response to Arguments Double Patenting
	Applicant has filed a terminal disclaimer over US application 16/891672. The filing of the terminal disclaimer renders the rejection for Double Patenting cited in the non-final rejection moot and is therefore withdrawn. 
	Response to Arguments Under 35 U.S.C. 112(a)- Written Description
With respect to the written description requirement there were a number of rejections described in the previous office action and were addressed by applicant in the response to nonfinal rejection.
Independent claim 1 and dependent claim 49 were rejected for utilizing the phrase "fragments thereof" with respect to the butyrophilin family proteins in the context of the heterodimeric protein as described in the previous office actions and above. Applicant has amended the claim 1 but not 49 to indicate that the fragments bind to a gamma delta T cell receptor. Applicant describes that an assay for determining such a fragment is developed and there are multiple species disclosures of "fragments thereof". Applicants arguments with respect to this have been fully considered but are not found convincing. The addition of functional requirements of the BTN family protein which may bind to a gamma delta TCR cell still does not described adequately structurally what fragments are functionally capable of binding to a gamma delta TCR. The "fragments thereof" may therefore encompass a large number species capable of binding without giving any guidance to what 
Claims 1 and 49 were additionally rejected for terminology with respect to the targeting domain portion of the heterodimeric molecule. Applicant has amended the claims to further define that the targeting domain is directed to CD19 and is a Fab, scFv or antibody. The amendment has overcome this 
Claim 27 and dependent claims were previously rejected for terminology with respect to the linker sequence. Applicant has cancelled claims 27, 35, 39 and remaining claims 28, 36 and 40 are amended to obviate the rejection. Applicant’s argument and amendments are fully considered but not found convincing, therefore this rejection is maintained as described above.
Claim 25 was rejected for reciting the terminology of “at least 95% identity”. This claim has been amended to obviate this rejection, and therefore this rejection has been withdrawn. 

Response to Rejections under 35 U.S.C. 112(b) - Indefiniteness
	Applicant’s amendments and remarks have clarified and obviated previous rejections described in the previous office action and therefore these rejections are withdrawn. 

Response to Rejections under 35 U.S.C. 103
	The Applicant’s amendment to claim 1 has overcome prior art rejections as it relates to the elected species of BTNL3/BTNL8 and new grounds of rejection for species 1(a)(ii) and 1(a)(iii), necessitated by Applicant’s amendment are presented above. 
	

Summary: no claims are allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644